Title: To George Washington from Charles, marquis de La Rouërie Armand Tuffin, 11 January 1781
From: Armand Tuffin, Charles, marquis de La Rouërie
To: Washington, George


                        
                            Sir
                            New Windsor January 11th 1781
                        
                        it was not in my power to finish sooner with Congress the business of the legion & yet I have not
                            anny prospect of Establishing, that Corps on a proper footing
                            & according to the Command I received from your Excellency—the board of war tells me,
                            that, they Have no Clothing, arms, nor horses & that they do not Expect to hHve money to putchass thoses articles
                            for the time they shall be wanted, as for the men Having no money to Expect, I made a purposal to Congress, upon which
                            they Have Come to the resolve Here enclosed—from those your Exellency may know How many Difficulty attend my wishes
                            & Sucess & How far I am still of Having at last a true respectable Command—I beg to be forgiven if I dare
                            say Here my oppinion upon the whole of that business & wishes in the mean time your Exellency would give me His
                            sentiments & orders accordingly—Had I not been Honored with the good will which is shewed to me in your last letter—did
                            all your words and Commands not be powerfull over my Hart as Comming from the sole & only othority & persone in
                            america who I do serve, I beg your Exellency will forgive my frankness, but as no flattery is about my word I Hoppe your
                            Exellency will see nothing in it farther than the Expression of a soldier whose life & fortune are entaerly devoted to
                            that one which my reason & inclination Have chusen for master—Had I not been in that Situation of mind I would Have
                            put an end to all my troubles by retiring immediately from the Service—but my resolution being to Continue under your
                            Command & in the mean time to be able to increase in you the Esteem of which your Exellency Has been so
                            complaisant as to assure me, I purpose to set off for france with Crl laurence & bring from there the Equipment
                            & clothing for the legion. I offer to make the advance of the money for the putchass of thoses articles, provided
                            Congress will engage to pay it again in three or for years & the interest of it every years—I do not want to
                            spent more than three weaks in france for the performing of that business, but I put under the consideration of your
                            Exellency, if it should not be Necessary that previous to my Journey to france the remainder of the legion should be
                            Called this way where it could be properly taken Care of—the officers receive their men when drafted, form them together,
                            and get the Horses—by those means E verything would be ready at my arrival, & the legion take the field few days after—I
                            must confess to your Excellency that since my going from the legion, a bad order Has prevailled in it—the officers for the
                            greatest part will neither quite the Service than to Continue to the suthern, the men will desert & should the
                            Corps remains where it is I would not found one man & perhaps not one officer at my return—I am sorry to say that my
                            major Since in Carolina & specially Since I quitted the legion has not proved Himself entaerly equal to His
                            Command & that it appears that many disorders have taken place from not paying His whole attention to His business—this
                            & other reasons taken from my wishes for the good of the Service Have persuaded me to ask a lnt Colonel to your Exellency
                            & to reccommend for that post. lnt crl ternant, whose Services & merite your Exellency is allready acquainted with—I am
                            Considered that He would answer the Confidence with which you would Honore Him on that Head—& that during my
                            Journey to france He would put the things in such order as to enable the legion to take the field at my return—lnt crl
                            tenant Expect His Exange every days—Should your Exellency approve of my plan & my wishes that the legion Should Serve to
                            the north the next Campaign, & Should be Called back at this time, I would be Happy to receive your orders &
                            reccommendations to Congress as soon as Convenient to your Exellency—I Have Here a plan for the arrangement of the
                            officers which I will take the liberty to put under your Consideration. With the greatest respect of your Exellency Sir
                            the most hble obdt St,
                        
                            Armand
                        
                    